Motion for leave to appeal to the Court of Appeals granted. The court certifies that questions of law have arisen which in its opinion ought to be reviewed by the Court of Appeals, which questions are hereby certified as follows: (1) Is a school district a municipal corporation within the meaning of section 51 of the General Municipal Law? (2) May a taxpayer’s action under section 51 of the General Municipal Law be maintained against the officials of a school district? Hill, P. J., Heffeman, Foster, Russell and Deyo, JJ., concur. [See 272 App. Div. 1098.]